Name: Commission Regulation (EEC) No 1455/85 of 31 May 1985 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/69 COMMISSION REGULATION (EEC) No 1455/85 of 31 May 1985 amending Regulation (EEC) No 1599/84 laying down detailed rules for the appli ­ cation of the system of production aid for products processed from fruit and vegetables tion of the production aid system ; whereas processors should forward a copy of their aid application to a central office in cases where there aid application itself is submitted to a local agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 3a (4) and 18 thereof, Whereas Article 4 of Commission Regulation (EEC) No 1 599/84 (3) provides that processors must commu ­ nicate particulars on production and stocks ; whereas Article 19 provides that such particulars must be noti ­ fied to the Commission ; whereas the particulars requested for certain products are not sufficient to follow the market ; whereas additional particulars should be communicated ; Whereas fresh tomatoes may be used for the manufac ­ ture of different products attracting production aid ; whereas when contracts are concluded the quality of tomatoes to be delivered is not always known ; whereas the final use of the tomatoes can be difficult to deter ­ mine at that moment ; whereas it should be possible to conclude contracts stipulating the possibility of using the tomatoes for processing into alternative products ; Whereas fresh tomatoes may in exceptional cases have deteriorated after having been taken over by the processor and thereby have become unfit for their intended use ; whereas the competent authorities should be authorized in such cases to permit the use of the fresh tomatoes for the manufacture of other tomato-based products when that is compatible with the production aid system ; Whereas processing contracts for Williams pears must be concluded before 1 0 August ; whereas this fact has created practical difficulties ; whereas the time limit for the conclusion of such contracts may be postponed without harming the functioning of the aid system ; Whereas a comparison of all aid applications submitted in a Member State may smooth the applica ­ Article 1 Regulation (EEC) No 1599/84 is hereby amended as follows : A. In Article 4 : 1 . point (c) is replaced by the following : '(c) not later than 8 June : (i) the quantity of prunes broken down into sold and unsold prunes, (ii) the quantity of dried plums derived from "prunes d'Ente", which were in stock on 1 June of that year, and (iii) the quantity of prunes from the current marketing year which have been processed before 1 June.' 2. point (d) is replaced by the following : 'not later than 31 January, the quantity of other finished products covered by the production aid system which were in stock on 16 January of that year. The quantity shall be broken down into sold and unsold products and according to products carrying a given rate of production aid and, if possible, according to whether or not the products have benefited from aid .' 3 . the following point (e) is added : '(e) not later than 1 November, ( i ) the quantiy of fresh peaches purchased during the delivery period as defined in Article 7 ( 1 ) and entered in the records of raw material : (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 81 , 23 . 3 . 1985, p . 10 . 0 OJ No L 152, 8 . 6 . 1984, p . 16 . No L 144/70 Official Journal of the European Communities 1 . 6 . 85 (ii) the quantity of fresh tomatoes purchased before 22 October that year and entered in the records of raw mate ­ rials as well as the quantity of fresh tomatoes expected to be delivered during the remaining part of the deli ­ very period as defined in Article 7 ( 1 ) ; (iii) the quantity of fresh cherries purchased during the delivery period as defined in Article 7 ( 1 ) and entered in the records of raw material ; (iv) the quantity of fresh pears purchased before 22 October that year and entered in the records of raw material as well as fresh pears expected to be delivered during the remaining part of the delivery period as defined in Article 7 ( i ); (v) the quantity of finished products obtained or estimated to be obtained from the quantity of fresh products referred to in (i) to (iv). '4 . In respect of tomatoes the contract shall specify the finished products to be obtained . It may be specified that the tomatoes may be used for the manufacture of alternative finished tomato products but in such cases the contract shall also stipulate the price to be paid as a consequence of the possibe uses of the tomatoes . 5 . In respect of tomatoes the competent authori ­ ties may when the circumstances so justify, in particular when tomatoes have deteriorated after their being taken over by processors, allow proces ­ sors to use the tomatoes for processing into a finished product different from that stipulated in the processing contract on condition that the price paid or to be paid to the producer is at least equal to the minimum price fixed for tomatoes intended for processing into the finished product actually obtained and that the price indicated in the contract is respected.' C. The third indent of Article 7 ( 1 ) is replaced by the following : '  before 25 August in respect of Williams pears to be delivered to the industry during the period 15 July to 15 December.' D. In Article 11 (4) the following subparagraph is added : 'For tomato products a copy of the aid application as described in Article 12 ( 1 ) shall be forwarded by the processor to a central office designated by the Member State concerned unless the agency desig ­ nated under paragraph 1 processes all aid applica ­ tions submitted in that: Member State .' The quantity to be communicated under ( i) and (ii) shall be the quantity used or intended to be used for processing into finished products and for which production aid is or will be claimed. The quantity to be communicated under (iii) and (iv) shall be the quantity used or intended to be used for the processing of cherries or pears in syrup and irrespective of whether or not produc ­ tion aid is or will be claimed. The quantity to be communicated under (v) shall in respect of tomato-based product be broken down into E. In Article 19 : 1 . the date in point (a), ' 15 March ' is replaced by '1 April ' ; 2 . (v) in point (a) is replaced by the following :  tomato concentrate, converted into concentrate with a dry weight content of 28 % or more but less than 30 % ,  preserved whole peeled tomatoes of the San Marzano variety,  preserved whole peeled tomatoes of the Roma and similar varieties,  other tomato-based products .' '(v) the total quantity, expressed as net weight, of prodicts referred to in (i) and (iii) in stock on 15 January of that year broken down into sold and unsold products ; (vi) the total quantity, expressed as net weight, of finished products as referred to in Article 16 ( 1 ) which have been produced by proces ­ sors which started their processing during the previous or the current marketing year ;' B. In Article 5 , the present paragraph 4 becomes 6 and the following paragraphs are inserted : 1 . 6 . 85 Official Journal of the European Communities No L 144/71 3 . point (d) is replaced by the following : '(d) not later than 1 5 June each year of : (i) the total quantity of prunes from the current marketing year which have been processed before 1 June of that year ; (ii) the total quantity of dried plums derived from "prunes d'Ente" and the total quantity of prunes in stock on 1 June of that year broken down into sold and unsold prunes ; 4. point (f) is replaced by the following : '(f) not later than 16 November each year of : (i) the total quantity of fresh products referred to in Article 4 (e) used or intended to be used for processing into the finished products referred to in that point. The total quantity of fresh products shall be broken down by reference to the finished products to be obtained ; (ii) the estimated production during the current marketing year (a) tomato concentrate ; (b) preserved whole peeled tomatoes broken down into  peeled tomatoes of the San Marzano variety, and  peeled tomatoes of the Roma and similar varieties ; (c) other tomato-based products ; (d) peaches in syrup ; (e) Williams pears in syrup ; (f) cherries in syrup.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985. For the Commission Frans ANDRIESSEN Vice-President